DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the application is objected to for using the indefinite term of “staircase-like”. An appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, and  11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,886,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in this application are broader in scope than USP10,886,226, thereby encompassing all the limitations of this application.

Regarding claim 1, USP10,886,226 recites the limitation of a semiconductor device (claims 1 and 2), comprising: a metal portion of a conductive contact (conductive contact, column 13, line 52-56); a first barrier layer disposed on a side surface of the metal portion (innermost barrier, column 13, lines 55-56); and a second barrier layer (outermost barrier) disposed on a portion, but not all, of a side surface of the first barrier layer (claim 2, in which the innermost barrier has the longest depth, which would mean that the outermost barrier would be disposed on the side surface of the innermost barrier layer, but all of the side surface).

Regarding claim 2, USP10,886,226 recites the limitation of the metal portion contains tungsten, cobalt, or combinations thereof (claim 20).

Regarding claims 3 and 4, USP10,886,226 recites the limitation of the first barrier layer and the second barrier layer have different material compositions (claim 3), the first barrier layer is disposed on entirety of the side surface of the metal portion (column 13, lines 55-56 and 58-64).

Regarding claim 5 and 6, USP10,886,226 recites the limitation of a third barrier layer disposed on a portion, but not all, of a side surface of the second barrier layer (claims 4 and 5, wherein the first barrier of USP10,886,226 is the third barrier of this application, and the third barrier of USP10,886,226 is the first barrier of this application), the first barrier layer contains cobalt, nickel, titanium, or titanium nitride; the second barrier layer contains tantalum nitride, tantalum, titanium, or titanium nitride; and the third barrier layer contain tantalum nitride (claim 6).

Regarding claim 7, USP10,886,226 teaches a fourth barrier layer disposed on a portion, but not all, of a side surface of the third barrier layer (Note: this is suggested in the combination of claims 1, 4, and 5 in which the number of N+1 barrier layers is 4 and in using the 4th barrier layer is the outermost barrier layer)

Regarding claim 8, USP10,886,226 recites the limitation of a silicide layer, wherein bottom surfaces of the metal portion and the first barrier layer are in direct contact with the silicide layer (claim 9).

Regarding claims 10 and 11, USP10,886,226 recites the limitation of a gate component of a transistor, wherein the metal portion, the first barrier layer, and the second barrier layer are disposed over, and electrically coupled to, the gate component and a source/drain component of a transistor, wherein the metal portion, the first barrier layer, and the second barrier layer are disposed over, and electrically coupled to, the source/drain component (column 13, lines 48-50).

Claims 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. USP10,886,226 in view of Lee et al, US Patent 8,736,056.

Regarding claim 12, USP10,886,226 fails to recite a conductive via, wherein the metal portion, the first barrier layer, and the second barrier layer are disposed over, and electrically coupled to, the conductive via.

However, Lee teaches the use of overlying conductive vias 340/336/338 (figure 14) which are attached to underlying via 318/316/314 (which is similar to the conductive contact of USP10,866,226). These overlying conductive vias are generally used in the art as a means of carrying electrical current from one transistor to another, thereby powering the electrical device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the recitations of USP10,866,226 because it is generally known in the art that conductive vias may expand through several interlevel dielectric layers as a means of carrying electrical current from one transistor to another, thereby powering the electrical device.

Regarding claim 13, USP10,886,226 recites the limitation of semiconductor device, comprising: a source/drain (claim 1, column 13, lines 48-50), a gate (column 13, lines 48-50) a silicide disposed over the source/drain, or over the gate, or over the conductive via (claim 7); and a conductive contact disposed over the silicide (column 13, lines 48-54), the conductive contact including a metal core (metal portion, column 13, lines 53), a first barrier layer (innermost barrier layer), and a second barrier layer (outermost barrier layer )wherein bottom surfaces of the metal core and the first barrier layer, but not the second barrier layer, are in physical contact with the silicide (claim 7); and the first barrier layer is disposed between the metal core and the second barrier layer (claim 2).

USP10,886,226 fails to recite a conductive via.

However, Lee teaches the use of a conductive via 340/336/338 (figure 14) which are attached to underlying via 318/316/314 (which is similar to the conductive contact of USP10,866,226). These overlying conductive vias are generally used in the art as a means of carrying electrical current from one transistor to another, thereby powering the electrical device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the recitations of USP10,866,226 because it is generally known in the art that conductive vias may expand through several interlevel dielectric layers as a means of carrying electrical current from one transistor to another, thereby powering the electrical device.

Regarding claim 14, USP10,886,226 recites the limitation of a third barrier layer, wherein: the second barrier layer is disposed between the first barrier layer and the third barrier layer (claim 4); and the first barrier layer, the second barrier layer, and the third barrier layer have different material compositions (claim 3).

Regarding claim 15, USP10,886,226 recites the limitation of a bottom surface of the second barrier layer is more elevated than a bottom surface of the first barrier layer; and a bottom surface of the third barrier layer is more elevated than a bottom surface of the second barrier layer (claims 4 and 5, wherein the first barrier of USP10,886,226 is the third barrier of this application, and the third barrier of USP10,886,226 is the first barrier of this application),

Regarding claim 16, USP10,886,226 teaches fourth barrier layer, wherein: the third barrier layer is disposed between the second barrier layer and the fourth barrier layer; and the fourth barrier layer has a more elevated bottom surface than the third barrier layer (Note: this is suggested in the combination of claims 1, 4, and 5 in which the number of N+1 barrier layers is 4 and in using the 4th barrier layer is the outermost barrier layer).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe, US Patent 6,048,792.

Regarding claim 1, Watanabe teaches a semiconductor device, comprising a metal portion 20/21 of a conductive contact; a first barrier layer 19 disposed on a side surface of the metal portion; and a second barrier layer 17 disposed on a portion, but not all, of a side surface of the first barrier layer (figure 4D).

Regarding claim 2, Watanabe teaches the metal portion contains tungsten, cobalt, or combinations thereof (column 2, line 5).

Regarding claim 3, Watanabe teaches the first barrier layer (Ti-Ni, column 4, line 21) and the second barrier layer (tungsten silicide, column 4, line 10) have different material compositions.

Regarding claim 4, Watanabe teaches the first barrier layer is disposed on entirety of the side surface of the metal portion (figure 4D).

Regarding claim 11, Watanabe teaches a source/drain component 13 of a transistor, wherein the metal portion, the first barrier layer, and the second barrier layer are disposed over, and electrically coupled to, the source/drain component (figure 4).

Regarding claim 12, Watanabe teaches a conductive via 22 wherein the metal portion, the first barrier layer, and the second barrier layer are disposed over, and electrically coupled to, the conductive via (figure 4D).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clevenger, US Patent Application Publication 2006/0081986.

Regarding claim 1, Clevenger teaches a semiconductor device, comprising a metal portion 170 (Figure 9) or 148/150 (figure 10) of a conductive contact; a first barrier layer 145 (figure 9) or 147 (figure 10) disposed on a side surface of the metal portion; and a second barrier layer 140 (figure 9) or 145 (figure 10) disposed on a portion, but not all, of a side surface of the first barrier layer (figures 9 and 10).

Regarding claim 2, Clevenger teaches the metal portion contains tungsten, cobalt, or combinations thereof [0050]

Regarding claim 3, Clevenger teaches the first barrier layer and the second barrier layer have different material compositions [0051].


Regarding claim 4, Clevenger teaches the first barrier layer is disposed on entirety of the side surface of the metal portion (figures 9 and 10).

Regarding claim 5, Clevenger teaches a third barrier layer 140 disposed on a portion, but not all, of a side surface of the second barrier layer (figure 10).

Regarding claim 6, Clevenger teaches the first barrier layer contains cobalt, nickel, titanium, or titanium nitride [0004, 0051]; the second barrier layer contains tantalum nitride, tantalum, titanium, or titanium nitride [0004]; and the third barrier layer contain tantalum nitride [0044].

Regarding claim 7, Clevenger teaches a fourth barrier layer 140 disposed on a portion, but not all, of a side surface of the third barrier layer (figure 10).

Regarding claim 8, Clevenger teaches a silicide layer 110, wherein bottom surfaces of the metal portion and the first barrier layer are in direct contact with the silicide layer (figure 8. Note: Clevenger teaches 110 as a metal interconnect or line, then teaches that conductive interconnect may be made of a silicide in [0050]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, and further in view of Blair et al, US Patent 5,998,873.

Regarding claim 10, while Watanabe teaches a gate component of a transistor, Watanabe fails to teach the metal portion, the first barrier layer, and the second barrier layer are disposed over, and electrically coupled to, the gate component.

However, it is generally known in the art that a conductive contact may also be attached to the gate electrode as well. Blair teaches an instance where a conductive component 102 is electrically attached to the gate electrode 102 (figure 3) to allow for current to flow directly to the gate electrode which allows powers the electrical device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blair with that of Watanabe because it is generally known in the art that a conductive contact may also be attached to the gate electrode to allow for current to flow directly to the gate electrode which allows powers the electrical device.

Allowable Subject Matter

Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 18, the prior art fails to anticipate or render obvious the claimed invention including “…a conductive contact that extends vertically through the second ILD and at least partially through the first ILD, wherein the conductive contact includes a metal component, a first barrier layer disposed on a side surface of the metal component, a second barrier layer disposed on a side surface of the first barrier layer, and a third barrier layer disposed on a side surface of the second barrier layer; wherein: the first barrier layer is in physical contact with the first ILD but not with the second ILD; the second barrier layer is in physical contact with both the first ILD and the second ILD; and the third barrier layer is in physical contact with the second ILD but not with the first ILD…” in combination with the remaining limitations. Claims 19 and 20 are dependent upon claim 18 and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899